Hill, J.
The principle ruled in the ease of Bussey v. Bussey, this day decided, is controlling of the question made in' the present case. Although it was alleged that the deed from Mrs. R. 8. Bussey to A. S. Bussey was obtained by the latter through fraud, that issue was not submitted to the jury nor passed upon by the court below, and therefore is not for decision by the Supreme Court. As held in the case of Bussey v. Bussey, ante, 648, the deed from E. R. Smith and H. W. Bussey to Mrs. R. S. Bussey conveyed title to .the land in controversy to her; and a deed from Mrs. R. S. Bussey to A. 8. Bussey to the same lands would convey title to *658the grantee, in the absence of fraud in its procurement, or other legal reason shown. Judgment reversed.
No. 3813.
February 26, 1924.

All the Justices concur.